DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	A restriction requirement was mailed on 9 February 2021.  Applicant's election without traverse of Group V and SEQ ID NO:1 in the reply filed on 9 August 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 and 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 17-27 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

When Applicant elected SEQ ID NO:1 9 August 2021, Applicant specified that “with the indicated one or more mutations.”  This is interpreted as an election of SEQ ID NO:1 with the presence of at least one mutation selected from the group consisting of Motif 1, Motif 2, Motif 3 or Motif 4 as recited in claim 1.  

3.	Note that the withdrawal of the rejections as listed below is in view of all pending claims being related to SEQ ID NO:1.  All claims are currently rejected under 35 USC 112(b).

4.	The Office requires that prophetic examples must be clearly distinguished.  “Properly Presenting Prophetic and Working Examples in a Patent Application,” Fed. Reg. 86(124):35074-75 (Jul. 2021).  All or most of the examples after Example 4 are written in present tense suggesting that they are prophetic.  Example 5 is the first that mentions transgenic plants and appears to be prophetic.  However the figures are largely pictures of transgenic plants.  
Applicant amended the specification in response to this comment.  On page 11 of the Response, Applicant stated that review was ongoing.

5.	In the event Applicant amends the claims to obviate the rejection(s) below, Applicant is entitle to consideration of the withdrawn claims.  Applicant is requested to amend the withdrawn claims to conform with the allowable subject matter.


Withdrawal of Objections and Rejections
6.	The objections to the specification is withdrawn in view of Applicant’s amendments as contained in the clean copy provided and entered.
7.	The objection to claims 17, 18 and 27 are withdrawn in view of Applicant’s amendments to the claims.  The Office action in the claim objections mistakenly identified claim 17 (the first examined claim) as claim 1.  Applicant appears to have understood that the objection applied to claim 17, not 1.
8.	The rejection of claims 17-27 as containing an improper Markush group is withdrawn in view of Applicant’s amendments to the claims.
9.	The rejection of claims 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the limitation “stringent conditions” and “mutant” is withdrawn in view of Applicant’s amendments to the claims.
10.	The rejections of claims 17-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and for claiming beyond the enabled scope of the claims are withdrawn in view of Applicant’s amendments to the claims.
11.	The rejection of claims 17 and 26-27 under 35 U.S.C. 101is withdrawn in view of Applicant’s amendments to the claims..
12.	The rejection of claims 17, 21 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Dayan et al. is withdrawn in view of Applicant’s amendments to the claims.
13.	The rejection of claims 18-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan et al. (2010) in view of Aponte et al. is withdrawn in view of Applicant’s amendments to the claims.

Claim Objections
14.	Claim 18 is objected to because it recites the limitation “that” in the last line in the phrase “at that positions.”  The word “those” seems more appropriate.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

15.	Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For example, claim 17 is rejected because it recites a relative term without providing a standard.  The term “corresponding to” in, e.g. claim 17, is a relative term which renders the claim indefinite. The term “corresponding to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although arguably an alignment of highly similar sequences could be made, there is not one in the instant specification.  
Claims 18-25 remain rejected because they use the limitation in a similar fashion.
The scope of the base claim, claim 17, is SEQ ID NO:1.  Therefore the positions for the required amino acid changes can be recited as residues in SEQ ID NO:1.  The fact that Applicant did not take this seemingly simple approach raises the question of how Applicant interprets the claim.  This raises the issue of indefiniteness.   Applicant argues that an alignment could be done, but it is the position of the Office that the results of an alignment would be affected by the sequences selected for the in silico analysis.
Furthermore, the meaning of ‘corresponding’ itself is such that a precise definition of the scope of the claim is not provided.  E.g. “Corresponding” Definition & Meaning - Merriam-Webster (accessed 29 May 2022).
In the response, Applicant argues against the rejection.  Response, p. 13.  Applicant argues that “[a] skilled artisan [can] identify conserved regions and motifs shared between the homologues, orthologues and paralogues encoded by SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45, such as those depicted in Table 1.”  Id.  Applicant also refers to Tables in the specification.  Id.  
In response, the scope of the claim should be set forth in the claim.  First requiring a reader or a potential infringer to perform an in silico analysis of a set of amino acid sequences does not clearly set for the metes and bounds of the claim.  See also MPEP § 2173.05(s) which permits a reference to a Table in a claim when absolutely necessary.
Claims are required to set forth the metes and bounds of the claims.  These claims to do not.


Conclusion
16.	No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663